

117 HRES 670 IH: Condemning the inhumane treatment of Haitian migrants at the southern border of the United States.
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 670IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2021Mr. Green of Texas (for himself, Mr. Takano, Ms. Wilson of Florida, Mr. Grijalva, Mr. Connolly, Ms. Tlaib, Ms. Meng, Ms. Jackson Lee, Ms. Dean, Mr. Bowman, Mr. Lawson of Florida, Mrs. Watson Coleman, Ms. Schakowsky, Mr. Khanna, Mr. Carter of Louisiana, Mr. Danny K. Davis of Illinois, Mr. García of Illinois, and Ms. Jacobs of California) submitted the following resolution; which was referred to the Committee on Homeland SecurityRESOLUTIONCondemning the inhumane treatment of Haitian migrants at the southern border of the United States.Whereas some U.S. Customs and Border Patrol agents have treated the Haitian migrants inhumanely, charging them on horseback while using reins as lashes: Now, therefore, be itThat the House of Representatives condemns and denounces the actions of those U.S. Customs and Border Patrol agents who confronted some Haitian migrants on horseback using their reins as lashes.